Citation Nr: 1722048	
Decision Date: 06/15/17    Archive Date: 06/29/17

DOCKET NO.  11-22 137	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Whether the character of the appellant's discharge is a bar to Department of Veterans Affairs benefits.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. Spitzer, Associate Counsel


INTRODUCTION

The appellant served on active duty from June 1982 to October 1983.  The appellant was discharged under other than honorable conditions.
This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2010 administrative decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.

Finally, the Board notes that additional evidence has been associated with the claims file following the most recent statement of the case (SOC), and that the appellant has not waived consideration of that evidence by the AOJ.  However, that evidence is not pertinent to the matter adjudicated herein and referral to the AOJ is not, therefore, required.


FINDINGS OF FACT

1. The appellant was administratively discharged in October 1983 under other than honorable conditions for a pattern of misconduct.

2. The appellant's offenses include wrongful use of a controlled substance in March 1983; failure to be at his appointed place of duty and insubordinate conduct toward his superior noncommissioned officer in June 1983; and willfully disobeying a commanding officer, sleeping at his post, and breaking restriction to the company area in July 1983.  

3. The appellant's actions during service constitute willful and persistent misconduct.


CONCLUSION OF LAW

The character of the appellant's discharge constitutes a bar to basic eligibility to VA benefits.  38 U.S.C.S. §§ 101, 5303 (LexisNexis 2017); 38 C.F.R. § 3.12 (2016).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

In this case, the appellant seeks entitlement to service connection for a bilateral foot condition.  He contends that his other than honorable discharge was a result of his in-service foot injuries, because they prevented him from performing his assigned duties.  Alternatively, he asserts that he injured his feet in the line of duty and was discharged from service for those injuries.  Although the Board is sympathetic to the appellant's claim, it finds that the character of his discharge from service constitutes a bar to basic eligibility to VA benefits.

Under VA laws and regulations, and for benefits purposes, a veteran is a person discharged or released from active service under conditions other than dishonorable. 38 U.S.C.S. § 101(2); 38 C.F.R. § 3.1(d).  VA benefits are not payable unless the period of service upon which the claim is based was terminated by discharge or release under conditions other than dishonorable.  38 U.S.C.S. § 5303; 38 C.F.R.     § 3.12(a).

There are two types of character of discharge bars to establishing entitlement for VA benefits: statutory bars found at 38 U.S.C.S. § 5303(a) and 38 C.F.R. § 3.12(c), and regulatory bars listed under 38 C.F.R. § 3.12(d).

The statutory bars under 38 U.S.C.S. § 5303(a) and 38 C.F.R. § 3.12(c) state that benefits are not payable where the former service member was discharged or released under one of the following conditions: (1) As a conscientious objector who refused to perform military duty, wear the uniform, or comply with lawful order of competent military authorities; (2) By reason of the sentence of a general court-martial; (3) Resignation by an officer for the good of the service; (4) As a deserter; (5) As an alien during a period of hostilities, where it is affirmatively shown that the former service member requested his or her release; or (6) By reason of a discharge under other than honorable conditions issued as a result of being absent without leave (AWOL) for a continuous period of at least 180 days.  38 C.F.R. § 3.12(c). The final bar regarding AWOL status does not apply if there are compelling circumstances to warrant the prolonged unauthorized absence.  In determining whether there are compelling circumstances to warrant the prolonged unauthorized absence, the length and character of service exclusive of the period of prolonged AWOL and the reasons for going AWOL should be considered.  38 C.F.R. § 3.12 (c).

The regulatory bars under 38 C.F.R. § 3.12(d) state that a discharge is considered to have been issued under dishonorable conditions for any of the following offenses: (1) Acceptance of an undesirable discharge to escape trial by general court-martial.  (2) Mutiny or spying.  (3) An offense involving moral turpitude.  This includes, generally, conviction of a felony.  (4) Willful and persistent misconduct.  (5) Homosexual acts involving aggravating circumstances or other factors affecting the performance of duty.

A discharge or release from service under either the statutory or regulatory bars is a bar to the payment of benefits unless it is found that the person was insane at the time of committing the offense.  38 C.F.R. § 3.12(b).  An insane person is one who, due to a disease (1) exhibits . . . a more or less prolonged deviation from his normal method of behavior; (2) interferes with the peace of society; or (3) has so departed  . . . from the accepted standards of the community to which by birth and education he belongs as to lack the adaptability to make further adjustment to the social customs of the community in which he resides.  Struck v. Brown, 9 Vet. App. 145, 152   (1996) (quoting Zang v. Brown, 8 Vet. App. 246, 253 (1995)).   

Willful misconduct means an act involving wrongdoing or known prohibited action. An act is willful misconduct where it involves deliberate or intentional wrongdoing with knowledge of or wanton and reckless disregard of its probable consequences. 38 C.F.R. § 3.1(n).

Review of the appellant's service personnel records show that he served from June 1982 to October 1983.  The infractions for which he was found guilty in service include wrongful use of a controlled substance in March 1983; failure to be at his appointed place of duty and insubordinate conduct toward his superior noncommissioned officer in June 1983; and willfully disobeying a commanding officer, sleeping at his post, and breaking restriction to the company area in July 1983.  
The Board notes that following the June 1983 infractions, the appellant was counseled that his frequent involvement with military authorities represented a deficiency in his performance/conduct.  He was given recommendations for corrective action and advised of available assistance.  He was further advised that failing to adhere to these guidelines could result in disciplinary or administrative actions.  The July 1983 infractions for sleeping at his post and breaking restriction to the company area occurred following that counseling. 

In October 1983, the appellant was recommended for administrative separation under other than honorable conditions due to a pattern of misconduct.  In that recommendation, the appellant's commanding officer noted that the appellant had accumulated two non-judicial punishments, one of which was drug related.  He was subsequently discharged under other than honorable conditions later that month for a pattern of misconduct.

In March 1988, the appellant requested that the Department of the Navy Naval Discharge Review Board (Discharge Review Board) change the character of his discharge to honorable.  In his application, the appellant stated that he was immature and under a lot of pressure at the time of his discharge.  He explained that his battalion was preparing to deploy to Beirut and many troops were being killed, and, because he had recently started a family and did not want to leave them at home, that he did everything in his power to be discharged before he was deployed.

After review of the record, the Board finds that the appellant's discharge is under dishonorable conditions because of his willful and persistent misconduct.  See 38 C.F.R. § 3.12(d)(4).

In this regard, the Board notes that the appellant was cited for various offenses beginning in March 1983, as opposed to one particular instance of infractions in service.  Moreover, wrongful use of a controlled substance, failure to be at an appointed place of duty, insubordination to and disobeying of superior officers, sleeping at a post, and breaking restriction are the types of offenses that would interfere with and preclude the performance of an appellant's military duties, and thus do not constitute minor offenses under 38 C.F.R. § 3.12(d)(4).  See Cropper v. Brown, 6 Vet. App. 450, 452-53 (1994) (willful and persistent misconduct is supported by the record findings of four violations, all of which occurred in a relatively short period of time, and that the offenses were of the type that prevented the proper performance of military duties).  Additionally, the appellant committed the July 1983 sleeping on post and breaking restriction violations after being counseled that further infractions could result in additional disciplinary and/or administrative actions.  On this basis, the Board finds that the appellant's service cannot be considered to have been honest, faithful, or meritorious, as to compensate for his numerous offenses, and that his misconduct in service was persistent.

In addition, the Board finds that the appellant's misconduct was willful.  The Board has considered the claimant's contentions that his foot injuries prevented him from performing his assigned tasks and/or led to his discharge, and finds they lack merit.  To the contrary, the appellant's personnel records reflect that his discharge was related to persistent incidents of misconduct and not related to any foot injuries.  Moreover, concerning the willfulness of the misconduct, the Board finds highly probative the appellant's report to the Discharge Review Board that he intentionally committed incidents of misconduct in order to procure his discharge.  In light of that explanation, the evidence does not suggest that any of the offenses were not the result of deliberate or intentional wrongdoing with knowledge of or wanton and reckless disregard of their probable consequences; rather, the evidence clearly indicates that the appellant acted knowingly and deliberately in each case.  Additionally, there is no competent medical evidence of record indicating that the appellant suffered from insanity due to a disease, or that he did not know or understand the nature or consequences of his actions or that what he was doing was wrong, or evidence that could otherwise support a finding of insanity.  Nor does the appellant contend as such.  Therefore, the Board finds that the appellant was not insane, and that his actions were willful.  

In summary, the Board finds that the character of the appellant's discharge is considered to be under dishonorable conditions due to his willful and persistent misconduct.  It is, therefore, a bar to basic eligibility to VA benefits.  The Board is grateful to the appellant for his service, and regrets that a more favorable outcome could not be reached.   
ORDER

As the character of the appellant's discharge is a bar to VA benefits, the appeal is denied.



____________________________________________
S. C. KREMBS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


